      Case 7:20-cv-00246 Document 17 Filed on 03/04/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                                                                                   March 04, 2021
                            UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §               CIVIL ACTION NO. 7:20-CV-246
                                      §
1.067 ACRES OF LAND, MORE OR LESS, et §
al,                                   §
                                      §
       Defendants.                    §

                     ORDER SETTING VIDEO STATUS CONFERENCE

         IT IS HEREBY ORDERED that this matter is set for video status conference utilizing

Zoom on April 7, 2021, at 9:30 a.m. before the Honorable Randy Crane, United States District

Court, in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen,

Texas.

         The Clerk shall send a copy of this Order to all counsel of record.


          SO ORDERED March 4, 2021, at McAllen, Texas.


                                                    ___________________________________
                                                    Randy Crane
                                                    United States District Judge




1/1
